73 S.E.2d 315 (1952)
236 N.C. 506
MEDICAL COLLEGE OF VIRGINIA, MEDICAL DIVISION,
v.
MAYNARD.
No. 453.
Supreme Court of North Carolina.
November 19, 1952.
*316 F. T. Dupree, Jr., and William Joslin, Raleigh, for plaintiff appellee.
Sam J. Morris and Harris, Poe & Cheshire, Raleigh, for defendant appellant.
WINBORNE, Justice.
Exception to the judgment, and to the entry of it, assigned as error on this appeal, presents for decision the question: Do the facts found by the judge below support the judgment? Culbreth v. Britt Corp., 231 N.C. 76, 56 S.E.2d 15, and cases there cited. See also Duke v. Campbell, 233 N.C. 262, 63 S.E.2d 555, and In re Hall's Guardianship, 235 N.C. 697, 71 S.E. 2d 140, and cases cited.
This question raises a further and basic question as to whether or not a person who has been declared "incompetent from want of understanding to manage his own affairs", and for whom a guardian has been appointed pursuant to the provisions of G. *317 S. § 35-2, formerly C.S. 2285, is conclusively presumed to lack mental capacity to manage his own affairs.
In this connection, and pertinent thereto, this Court in Sutton v. Sutton, 222 N.C. 274, 22 S.E.2d 553, 555, had this to say: "Where a person has been adjudged incompetent from want of understanding to manage his affairs, by reason of physical and mental weakness on account of old age, disease or like infirmities, and the Court has appointed a guardian * * * the ward is conclusively presumed to lack mental capacity to manage his affairs, insofar as parties and privies to the guardianship proceedings are concerned; and, while not conclusive as to others, it is presumptive proof of the mental incapacity of the ward, and this presumption continues unless rebutted in a proper proceedings", citing Johnson v. Pilot Life Ins. Co., 217 N.C. 139, 7 S.E.2d 475, 476, 128 A.L.R. 1375, and other cases. And the Court there held that, in any event, in the absence of proof to the contrary, a person for whom a guardian has been appointed pursuant to the provisions of Consolidated Statutes of North Carolina, Vol. 3, Sec. 2285, as amended by Public Laws 1929, Chap. 203, is presumed to lack mental capacity to make or revoke a will.
Johnson v. Pilot Life Ins. Co., supra, is a case in which the defendant was contending that the order in the lunacy proceeding in which plaintiff was pronounced sane and restored to the management of his affairs, is res judicata of his sanity and bars plaintiff from asserting a condition of insanity contrary to that finding. Speaking thereto, in opinion by Seawell, J., it is said: "The mental capacity of the plaintiff was a fact, capable of proof as any other fact, regardless of the finding of the jury in the lunacy proceeding or the order of court following upon it. Certainly if a person is adjudged sane in a lunacy proceeding, he is no more conclusively so than he might be under natural conditions before the law became concerned with the inquiry, and an adjudication of such a court, when present de in a matter not connected with the immediate purpose and scope of the proceeding, when admissible at all, is no more than evidence", citing Sprinkle v. Wellborn, 140 N.C. 163, 52 S.E. 666, 3 L.R.A.,N.S., 174.
And continuing in the Johnson case the Court declared: "Between those who are not parties or privies to the proceeding, an order in a lunacy proceeding under the statute adjudging a person of unsound mind, or an order in a subsequent proceeding adjudging a person to be of sound mind and restoring him to the management of his own affairs, is not res judicata, and is not necessarily conclusive of the mental condition of the person discharged. It may serve as evidence of the condition it purports to find, but such presumptions as arise from it are rebuttable," citing cases.
In the light of these principles the proceeding by which W. M. Maynard was declared in 1923 to be incompetent for want of understanding to manage his own affairs, and pursuant to which a guardian was appointed for him, in so far as the plaintiff in the present action is concernedit not having been a party or privy to the proceeding, is no more than evidence of his incompetency to manage his own affairs at the time of the execution of the notes on which this action is based, at the time the action was instituted, and at the time the judgment by default final was taken against him.
And the guardian of 1923, having by her motion in the cause in this action raised the question of the competency of the defendant, W. M. Maynard, on dates material to the maintenance of plaintiff's cause of action against him, and the court having found as a fact that on those dates W. M. Maynard was mentally competent to conduct his own affairs, error in denying the motion is not made to appear. The finding of fact is not challenged for lack of evidence to support it. Indeed, it would seem that after twenty-nine years inactivity, the guardianship should be permitted to continue in peaceful slumber, and that it should not now be permitted to be awakened to thwart the collection of a judgment on a debt which is not otherwise challenged on this record.
*318 Let is be noted here that appellee moves in this Court to have W. M. Maynard made a party appellant on this appeal upon the ground that, by order dated 18 August, 1952, and entered in the inquisition of lunacy proceeding of 1923 in Harnett County, he, the said W. M. Maynard, was adjudged to be of sound mind and memory. And W. M. Maynard, having orally through counsel manifested to this Court his desire and consent that he be made a party appellant on this appeal, the motion is allowed, and he is permitted to become such party appellant.
The judgment from which appeal is taken is affirmed.
Affirmed.